                  Case 20-11602-BLS        Doc 102     Filed 09/03/20      Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                     Chapter 11
FACTOM, INC.,
                                                     Case No. 20-11602 (BLS)
         Debtors.




                                 CERTIFICATE OF SERVICE

         I, Natasha M. Songonuga, of full age, hereby certify as follows:

         1.       I am a director of the law firm of Gibbons P.C. and serve as the Subchapter V

Trustee in the above-captioned Chapter 11 case.

         2.       On September 3, 2020, I caused to be electronically filed through the Court’s Case

Management/Electronic Case File (“CM/ECF”) system and served on all parties who have

electronically entered a notice of appearance through the notice of filing generated by the Court’s

CM/ECF System, a copy of the following:

              •   Final Application of Natasha M. Songonuga, Subchapter V Trustee, for Allowance
                  of Compensation and Reimbursement of Expenses for the Final Period June 19,
                  2020 Through August 26, 2020 (the “Final Fee Application”).

         3.       Further, on the same date , I caused the Final Fee Application to be served via email

to all parties on the attached Service List.
              Case 20-11602-BLS        Doc 102      Filed 09/03/20    Page 2 of 4




       I certify that the foregoing statements made by me are true. I am aware that if any of the

above statements are false, I am subject to punishment.

Dated: September 3, 2020                     GIBBONS P.C.
Wilmington, Delaware
                                             By: /s/ Natasha M. Songonuga
                                             Natasha M. Songonuga, Esq. (Bar No. 5391)
                                             300 Delaware Avenue, Suite 1015
                                             Wilmington, DE 19801-1671
                                             Telephone: (302) 518-6324
                                             Facsimile: (302) 429-6294
                                             E-mail: nsongonuga@gibbonslaw.com

                                             Subchapter V Trustee




                                                2
Case 20-11602-BLS   Doc 102   Filed 09/03/20   Page 3 of 4




                    SERVICE LIST




                          3
              Case 20-11602-BLS         Doc 102     Filed 09/03/20   Page 4 of 4




Via CM/ECF and Email

Daniel K. Astin
Walter W. Gouldsbury III
Joseph J. McMahon, Jr.
On behalf of Creditor FastForward Innovations, Ltd.
Email: dastin@ciardilaw.com
wgouldsbury@ciardilaw.com
jmcmahon@ciardilaw.com

Seth E. Meisel
On behalf of Creditor FastForward Innovations, Ltd.
Email: smeisel@dbcllp.com

Julia Bettina Klein
On behalf of Debtor Factom, Inc.
Email: klein@kleinllc.com

Jeffrey Chubak
On behalf of Debtor Factom, Inc.
Email: jchubak@aminillc.com

Hannah Mufson McCollum
David Villagrana
On behalf of Office of the U.S. Trustee for Region III
Email: hannah.mccollum@usdoj.gov
David.Villagrana2@usdoj.gov
USTPRegion03.WL.ECF@USDOJ.GOV

Alexander Gary Rheaume
On behalf of Interested Party Silicon Valley Bank
Email: arheaume@mofo.com

Gregory A. Taylor
On behalf of Interested Party Silicon Valley Bank
Email: gtaylor@ashbygeddes.com

Jason A. Starks
On behalf of Creditor Travis County
Email: BKECF@traviscountytx.gov
